Title: James Madison to William Madison, 25 March 1829
From: Madison, James
To: Madison, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Mar. 25 —29
                            
                        
                          
                        I have recd. the Communication of the Delegates from the Counties composing this Senatorial District
                            assembled for the purpose of recommending four persons to represent it in the Convention wch. is to propose amendments to
                            the Constitution of the State; acquainting me that I have been included in the number selected, and expressing a wish to
                            be informed, whether the Delegation has my assent to their making it known to the people of the District, that if elected
                            I will obey the call to the service assigned me.
                        Altho’ aware of the considerations which at my age & with the infirmities incident to it, might
                            dissuade me from assuming such a trust, I retain too deep a sense of what I owe for past & repeated marks of
                            confidence & favor, to my native State, and particularly to that portion of it, not to join my efforts however
                            feeble, in the important work to be performed, should such be the will of the District.
                        In that event I shall carry into the Convention every disposition not to lose sight of the interest &
                            feelings of the District; while availing myself of the lights afforded by the free & calm discussions becoming
                            such a Body, and yielding to that spirit of compromise to which the foresight of the Delegation has so appropriately
                            alluded.
                        I offer to the Delegation the expression of my sincere & great respect
                        
                            
                                
                            
                        
                    